Citation Nr: 0630668	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  01-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hip 
disorders, bilateral knee disorders, and low back pain, all 
claimed as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active service from September 1973 to 
September 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for bilateral hip pain, bilateral knee 
pain and low back pain, all claimed as secondary to service-
connected pes planus.  

This case was previously before the Board in September 2003 
and June 2004, at which times it was remanded for additional 
evidentiary development and for due process concerns.  The 
actions requested in those remands have been undertaken, and 
the case has been returned to the Board for finalreview.

As was pointed out in the June 2004 Board remand, in March 
2003 a service connection claim for depression was raised.  
That claim has not yet been adjudicated, and it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The record contains evidence of currently diagnosed 
degenerative joint disease of the knees and hips.  

2.  The evidence is at least in relative equipoise as to the 
matter of whether an etiological relationship exists between 
the currently diagnosed disorders of the knees and hips and 
the veteran's service-connected pes planus.  

3.  Low back pain, without any definite diagnosed physical 
disability, has not been etiologically linked by competent 
evidence to the service connected pes planus.



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, service 
connection is warranted for bilateral knee and hip disorders, 
secondary to service-connected pes planus.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).

2.  Service connection is not warranted for low back pain, 
claimed as secondary to service-connected pes planus.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328, rev'd 
on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In June and November 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon her 
claim.  We therefore believe that appropriate notice has been 
given in this case.  As the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding these matters 
(aside from the hypertension claim) for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In this regard, he 
is advised that in conjunction with his granted claims he may 
pursue these claims at a later date, after the RO has 
established the appropriate disability evaluation(s) and 
effective date(s).  Regarding the claimed low back disorder, 
this claim is being denied, thereby rendering moot any 
concerns as to a rating or effective date.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Asymptomatic pes planus was identified upon enlistment 
examination of March 1973.  The service medical records are 
negative for any diagnosed knee, back, or hip disorders, but 
reflect that pes planus was problematic, at times requiring a 
limited-duty profile, with no marching.  The separation 
examination of July 1977 revealed no abnormalities, although 
fallen arches were noted in the medical history.  On 
separation, the veteran weighed 203 pounds.    

X-ray films of the lumbosacral spine, left hip, and left knee 
taken in November 1995 revealed no significant abnormalities.  
X-ray films of the hips taken in December 1997 revealed 
reduced joint spaces, assessed as not suggestive of 
inflammatory arthropathy, but possibly due to secondary 
degenerative changes following burned out inflammatory 
arthropathy.  December 1997 X-ray films of the knees revealed 
a moderately reduced joint space in the medial compartment of 
the right side.  

The veteran was seen by VA in February 1998 for complaints of 
symptoms of the right hip and knees.  Physical examination 
revealed pes cavus.  An assessment of degenerative joint 
disease of the right knee with narrowing of the joint line, 
with history thought to be suspicious for meniscus injury, 
was made.  It was also noted that there appeared to be an old 
injury of the right foot as well as manifestations from pes 
cavus.  The examiner commented that it was possible that the 
altered gait was a factor causing some of the knee and hip 
symptoms.  

VA records dated in February 1998 also document the veteran's 
complaints of tightness in the lumbar spine, assessed as 
possible sacroiliac derangement.  

The record contains an April 1998 medical statement from a 
private podiatrist, Dr. O.  The podiatrist reported that the 
veteran had chronic foot discomfort bilaterally, and severe 
pronation with plantar fasciitis and bilateral post tibial 
tendonitis.  It was also noted that the veteran was 
overweight.  The podiatrist indicated that, while in service, 
the veteran was required to march until he became so 
symptomatic that records reflect he was not required to 
continue that activity.  It was noted that the feet had been 
painful and problematic since that time.  

An April 1998 VA note indicates that the veteran had known 
arthritis of the right knee with medial joint narrowing, and 
that because of his age and size it would be expected that 
this would become progressively worse with age and eventually 
require medical intervention, such as surgery or bracing.  It 
was opined that this condition was more than likely 
aggravated, if not caused by, active military duty.

In an April 2000 decision, the Board determined that new and 
material evidence had been presented with which to reopen a 
claim of entitlement to service connection for pes planus, 
and the claim was granted on the merits.  In an April 2000 
rating action, the RO assigned a 50 percent evaluation for 
pes planus, effective from February 2, 1998.

In May 2000, service connection claims for disorder of the 
hips and knees, and the low back, were filed, claimed as 
secondary to service-connected pes planus.

A VA medical statement dated in May 2000 was added to the 
record.  The doctor indicated that the veteran's knee and hip 
pain was related to multiple conditions, including a foot 
problem (flat feet), which reportedly could cause problems 
with other joints due to gait changes.  It was noted that the 
veteran had complained of foot, knee, and hip problems.  The 
doctor felt that the service-connected flat feet had 
contributed to these other joint pains, but were not the only 
cause of knee and hip problems, although this was described 
as a "major factor."

A VA examination of the joints was conducted in June 2000.  
At that time it was noted that the veteran weighed 323 
pounds.  Diagnoses of pes planus, disability of the hips and 
knees, and no low back disability found on examination, were 
made.  The examiner opined that it was impossible to state 
which conditions might be secondary to pes planus, but stated 
that certainly morbid obesity contributed to the veteran's 
knee and hip problems with or without his pes planus.  X-ray 
films revealed: no significant abnormality of the low back; 
pes planus with moderate degenerative changes of the 
metatarsophalangeal joints bilaterally; minimal degenerative 
changes of the hips; mild narrowing of the medial joint 
compartment of the right knee; and minimal degenerative 
changes of the left knee.  

A medical record of September 2000 documents symptoms of the 
right hip and knee.  A history of pes cavus was noted, 
reported by the veteran to have been aggravated by military 
service.  The record indicated that knee and hip symptoms 
could be secondary to altered gait due to a foot problem.

A second VA medical statement was offered for the record in 
November 2000.  It was noted that the veteran's foot pain had 
increased over the past 6 months, with knee and hip problems 
increasing at the same rate.  It was reported that the 
veteran had been trying to follow an exercise program which 
was flaring up his joint symptoms.  It was opined that the 
veteran's altered gait (due to a service-connected foot 
problem) was secondarily also causing increased pain in the 
knee and hip. 

A VA evaluation was conducted in January 2001.  The veteran 
indicated that since his June 2000 examination he felt that 
his hip, knee, and back pain had increased, and indicated 
that low back pain had started in September 2000.  
Impressions of bilateral pes planus, bilateral knee pain, 
bilateral hip pain, and low back pain, were made.  The 
examiner noted that he or she could not find it possible to 
say to what degree the hip, knee, and back pain were related 
to the bilateral pes planus.  

VA records show that acute low back pain with spasm was 
assessed in March 2001.  The veteran was seen for an 
orthopedic consult in May 2001.  Physical examination 
revealed obvious pes planus and full range of motion of the 
knees and hips.  An impression of osteoarthritis of the 
knees, hips and feet with severe pes planus was made.  The 
examiner could not directly relate arthritis to pes planus.  
It was noted that this could contribute to the pain, but as 
an exact causative factor of causing the arthritis in the 
hips and knees, the examiner could not directly co-relate 
this, but noted that his symptoms may be co-related.

A VA examination of the feet was conducted in June 2001 and 
the claims folder was reviewed.  Reported back pain, hip pain 
and knee pain were diagnosed, with no established impairment 
as a consequence of reported hip, knee and low back 
conditions.  The examiner opined that there was no causal 
connection between developmental pes planus and reported hip, 
knee, and low back pain.  The examiner opined that exogenous 
obesity was probably the etiology of the hip, knee, and low 
back pain along with his generalized deconditioned state.  
Final diagnoses of a one-year duration of back pain; reports 
of hip and knee pain, undiscerned etiology; and developmental 
pes planus were made.  X-ray films of the lumbar spine taken 
in June 2001 were normal.  X-ray films of the hips taken at 
that time revealed minimal degenerative changes.  X-ray films 
of the knees were unchanged from May 2000.

A private medical statement from Dr. G. dated in August 2001 
was presented for the record.  It was noted that the patient 
was under his care, and had severe bilateral flat feet which 
were placing strain on the knees and hips.  Orthotics were 
recommended.  Medical records from Dr. G. dated in August and 
September 2001 reflect that the veteran was being treated for 
flat feet.  

The record includes an October 2001 statement from a 
prosthetics and orthotics provider indicating that the 
veteran had been fitted with custom orthotics.  It was noted 
that, in 10 years of the author's experience, the veteran had 
the worst case of planovalgus feet ever seen.  It was 
recommended that the veteran be seen for bracing or by an 
orthopedic surgeon for possible reconstructive surgery.  

VA medical records dated in 2003 reflect that the veteran was 
treated for conditions including: severe bilateral foot 
pronation/flat feet, plantar fasciitis due to flat feet; 
post-tibial tendonitis due to flat feet; obesity; low back 
pain; knee and hip pain with X-ray evidence of degenerative 
joint disease.  A March 2003 note indicated that increased 
proximal joint stress occurred with the veteran's foot 
deformity and could affect major weight bearing points above 
the foot.  It was also noted that compensatory gait patterns 
could influence the development of joint problems.  

The veteran was evaluated by a private physician in June 
2003.  X-ray films of the knees showed early medial 
compartment degenerative changes, more so on the right than 
left side.  It was noted that the veteran might also have a 
torn medial meniscus of the right knee.  It was noted that he 
also had degenerative arthritis of the hips and sciatica of 
the back.  

The veteran was evaluated by VA orthopedics in early August 
2003 in conjunction with his complaints of bilateral hip pain 
and right knee pain.  Impressions of bilateral hip arthritis, 
right greater than left, and right medial meniscus tear were 
made.  

Private medical records reflect that later in August 2003, 
the veteran underwent right knee arthroscopy, debridement of 
the trochlea, lateral release, and loose body removal for a 
right knee torn medial meniscus.  

The record contains an April 2004 private medical statement 
from Dr. S., the veteran's primary private physician.  Dr. S. 
opined that degenerative disease stemmed from a service-
connected injury of the feet, and noted that obesity at least 
contributed to the hip pain and degenerative disease.   

A VA examination was conducted in June 2004.  The claims 
folder was reviewed and pertinent evidence summarized.  The 
examiner's impressions included osteoarthritis of the hips 
and knees, worse on the right side.  Also noted was 
questionable lumbosacral strain, but no evidence of 
degeneration of any of the joints on X-ray films.  The 
examiner opined that it is "less likely than not" that pes 
planus had any bearing on the degenerative changes which 
occurred in the hips and knees.  It was noted that the 
veteran was morbidly obese and had a disposition to 
developing arthritic changes, either constitutionally or 
genetically.  

The record also contains a VA medical statement dated in July 
2004.  The doctor, having reviewed pertinent medical records, 
opined that knee and hip pain and dysfunction were secondary 
to the pes planus deformity.  She mentioned that no other 
significant musculoskeletal pathology had been identified 
that could explain his joint condition, noting that 
rheumatologic conditions had been ruled out.  She recommended 
that knee, hip, and back pain, and degenerative changes be 
identified as secondary to pes planus.

The veteran underwent a private evaluation in September 2005 
which revealed severe osteoarthritis of the hips, right worse 
than left, and progressive osteoarthritis of the right knee.  

The record includes a May 2006 medical statement from Dr. P. 
indicating that the veteran had undergone total right hip 
replacement surgery due to severe degenerative arthritis of 
the joint.  The doctor noted a history of chronic pes planus 
deformity.  Dr. P. opined that in reviewing the radiographs 
and in replacing the joint, osteoarthritis was accelerated 
and had reached an end point because of pes planus, causing 
bilateral hip pathology which would require left hip joint 
replacement as well.  

III.  Legal Analysis

The veteran contends that claimed conditions, consisting of 
bilateral hip disorders, bilateral knee disorders, and low 
back pain, were sustained secondary to service-connected pes 
planus.  The veteran has not contended these claimed 
conditions were directly incurred during service, nor is 
there any evidence of record which establishes or even 
suggests direct service incurrence of any of these disorders.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Even if there is no record of arthritis in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

Initially, the Board points out that the record contains 
currently diagnosed conditions of the hips and knees, 
consisting of degenerative changes/joint disease of the knees 
and hips, with complaints of pain.  

Collectively, the evidence appears to strongly suggest an 
etiological relationship between the veteran's currently 
manifested disorders of the knees and hips and his service-
connected pes planus.  As early as February 1998, VA records 
documented the possibility that altered gait (due to pes 
planus) was a factor causing some of the knee and hip 
symptoms.  Subsequently, the following evidence at least 
suggests, and much of it purports to establish an etiological 
relationship between service-connected pes planus (to include 
altered gait due to pes planus) and the veteran's knee and 
hip manifestations including pain and arthritis:  (1) an 
April 1998 VA note; (2) a May 2000 VA medical opinion; (3) a 
medical record of September 2000; (4) a VA medical statement 
dated in November 2000; (5) a private medical statement from 
Dr. G. dated in August 2001; (6) an April 2004 private 
medical statement from Dr. S.; (7) a VA medical statement 
dated in July 2004; and (8) a May 2006 medical statement from 
Dr. P.  The pertinent content of this evidence has been 
reported earlier in this decision.

On the other hand, the record contains two VA medical 
evaluations conducted in June 2001 and June 2004 with 
opinions indicating that that it was unlikely that pes planus 
had any bearing on the degenerative changes which occurred in 
the hips and knees, and implicating the veteran's obesity as 
the primary factor responsible for his disposition to 
developing arthritic changes, whether constitutionally or 
genetically.  It is unfortunate that the veteran's inability 
to control his excessive weight appears to be a partial cause 
of his serious physical problems, but the Board must 
determine whether the relative impact of his service-
connected disability is quantifiable.

Having reviewed the evidence in its entirety, which includes 
numerous private and VA evaluations and medical opinions as 
well as copious medical evidence, the Board concludes that 
the evidence is in approximate balance as to whether the 
claimed bilateral knee and hip disorders are etiologically 
related to the service-connected pes planus.  Moreover, the 
extensive medical record does not assist us in ascertaining 
what proportion of the claimed disabilities is attributable 
solely to the pes planus as opposed to the veteran's extreme 
obesity, which is not service connected.  By law, in cases in 
which there is relative equipoise in the evidence regarding 
the merits of the claim, without a need to find error in the 
RO's action, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

With respect to the contentions as to a secondary 
relationship between low back pain and pes planus, the Board 
must conclude that the weight of the evidence is against this 
claim.  The veteran's claimed low back disorder essentially 
and primarily consists of pain only.  Diagnoses of possible 
sacroiliac derangement, possible sciatica, and questionable 
lumbosacral strain have been made without confirmation, but 
X-ray films of the lumbosacral spine have been consistently 
normal.  The Court has had occasion to discuss what 
constitutes a disability.  The Court held that a symptom, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).  Accordingly, the presence of a diagnosed disability 
of the lumbosacral spine has not been firmly established in 
this case.  The record contains 2000 and 2001 VA medical 
examinations which identified back pain, but diagnosed no 
actual physical disability of the lumbar spine and revealed 
normal X-ray films.  


Moreover, unlike the numerous opinions etiologically linking 
the claimed hip and knee disorder to service-connected pes 
planus, the back has not been linked by competent and 
persuasive evidence to pes planus.  In this regard, in a VA 
medical statement dated in July 2004, a doctor recommended 
that knee, hip, and back pain, and degenerative changes be 
identified as secondary to pes planus, but gave no concrete 
reason for etiologically linking back pain to pes planus, as 
she had done for the other disorders, except to say that this 
could not be attributed to a rheumatologic condition.  
Accordingly, this evidence is of little probative value.  No 
other opinion in favor of the veteran's claim as to back pain 
exists.  Essentially, the weight of the evidence is against 
the grant of service connection for low back pain claimed as 
secondary to service connected pes planus.  

In summary, compensation is warranted for bilateral knee and 
hip disorders secondary to service-connected pes planus.  As 
noted, the competent medical evidence of record as to the hip 
and knee disorders bilaterally places these claims in 
relative equipoise and the benefits sought on appeal, to the 
extent explained herein, are granted.  However, compensation 
is not warranted for low back pain claimed as secondary to 
service-connected pes planus.  


ORDER

Entitlement to service connection for bilateral disorders of 
the knee and hips, as secondary to service-connected pes 
planus, is granted.  

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected pes planus, is 
denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


